Exhibit 10.1

 

AMENDMENT NO. 5 TO THE

CHINA JO-JO DRUGSTORES, INC.

2010 EQUITY INCENTIVE PLAN

 

WHEREAS, China Jo-Jo Drugstores, Inc. (the “Company”) maintains the China Jo-Jo
Drugstores, Inc. 2010 Equity Incentive Plan (the “Plan”); and

 

WHEREAS, Section 1.5 of the Plan provides that the board of directors of the
Company (the “Board”) or a committee appointed by the Board may amend the Plan
at any time; and

 

WHEREAS, the committee appointed by the Board, or the Compensation Committee
deems it desirable to amend the Plan to reflect certain changes to the Internal
Revenue Code of 1986, as amended (the “Code”) as a result of the passage of the
Tax Cuts and Jobs Act of 2017, including the elimination of performance based
compensation under Code Section 162(m);

 

NOW, THEREFORE, the Plan is hereby amended effective as of January 1, 2018 as
follows:

 

Disability

 

1.Plan Section 1.2.12 “Covered Employee” is deleted in its entirety and replaced
with the following language:

 

Reserved.

 

2.Plan Section 1.2.26 “Performance Measure” is hereby amended to remove the
following language:

 

to a Covered Employee, to the extent intended to meet the performance-based
compensation exception under Code Section 162(m),

 

3.Plan Section 1.2.34 “Shareholder Approval Date” is hereby amended to remove
the following language:

 

s, 162(m) (if applicable)

 

4.Plan Section 1.3.2 is deleted in its entirety.

 

5.Plan Section 1.4.1 is hereby amended to remove the following language:

 

and an “outside director” within the meaning of Section 162(m) of the Code and
the regulations promulgated thereunder

 

6.Plan Section 1.4.3 is hereby amended to remove the following language:

 

or Section 162(m) of the Code

 

7.Plan Section 6.2 is hereby deleted in its entirety.

 

8.Plan Section 7.1.4 is hereby amended to read as follows:

 

Other Adjustments. The Committee (and the Board) is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
(including Performance Awards, or performance goals relating thereto) in
recognition of unusual or nonrecurring events (including, without limitation,
acquisitions and dispositions of businesses and assets) affecting the Company,
any Related Entity or any business unit, or the financial statements of the
Company or any Related Entity, or in response to changes in applicable laws,
regulations, accounting principles, tax rates and regulations or business
conditions or in view of the Committee's assessment of the business strategy of
the Company, any Related Entity or business unit thereof, performance of
comparable organizations, economic and business conditions, personal performance
of a Grantee, and any other circumstances deemed relevant.

 

9.Except as expressly modified hereby, the provisions of the Plan remain in full
force and effect.

 

 

 

 

IN WITNESS WHEREOF, the Compensation Committee has caused this Amendment to be
executed this 30th day of June, 2018.

 

  CHINA JO-JO DRUGSTORES, INC.         By: /s/ Lei Liu   Name:  Lei Liu   Title:
Chief Executive Officer

 

 

